United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-2758
                                  ___________

United States of America,             *
                                      *
             Appellee,                * Appeal from the United States
                                      * District Court for the
      v.                              * District of Minnesota.
                                      *
Garrett Lee Jones, also known as      *      [PUBLISHED]
Arnold Jones,                         *
                                      *
             Appellant.               *
                                 ___________

                             Submitted: February 13, 2006
                                Filed: March 6, 2006
                                 ___________

Before RILEY, MELLOY, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Garrett Lee Jones was convicted of four counts of aggravated sexual abuse.
After determining the guidelines range, the district court1 sentenced him to the
guidelines' minimum of 360 months in prison. Jones appeals, claiming insufficient
evidence, impermissible double counting, and violation of the Ex Post Facto Clause
of the United States Constitution. Having jurisdiction under 28 U.S.C. § 1291, this
court affirms.


      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
                                           I.

       On the evening of November 30, 2001, Garrett Lee Jones, a 21-year-old, hosted
a party at his home on the Red Lake Indian Reservation. Attending were J.E.F., a 16-
year-old female, and A.R.C., a 12-year-old female. Alcohol was served.

       By early morning, Jones was angry due to an earlier fight, so A.R.C. and J.E.F.,
along with two other people, went to the basement to hide from him. While J.E.F. sat
on a bed, A.R.C. and the others hid under the stairs. Jones came to the basement and
pushed J.E.F. onto the bed. He punched her in the face, then pulled off both their
pants. He positioned himself between her legs and made a "humping" motion. J.E.F.
screamed for help. A.R.C., who witnessed the attack from her hiding place, ran and
called the police.

        Jones was convicted of aggravated sexual abuse for his attack on J.E.F. He was
also convicted of aggravated sexual abuse for an incident on June 18, 2002, involving
his 12-year-old cousin. The court calculated the guidelines range as 360 months to
life, and sentenced him to the guidelines' minimum.

                                          II.

      First, Jones asserts that there was insufficient evidence to convict him for
aggravated sexual abuse of J.E.F. Specifically, he argues there is no evidence of
"penetration," an element of the crime. See 18 U.S.C. § 2246(2)(A). This court
reviews the sufficiency of the evidence de novo, most favorably to the government,
making all reasonable inferences and credibility determinations in support of the jury's
verdict. United States v. Dieken, 432 F.3d 906, 909–10 (8th Cir. 2006).

      In this case, there is substantial and sufficient evidence of penetration and
sexual abuse. "Penetration 'can be proved by circumstantial evidence, and when there

                                          -2-
is some proof, it is a question of fact whether it occurred.'" United States v. Red Cloud,
791 F.2d 115, 117 (8th Cir. 1986). Here, A.R.C.'s testimony provides some proof that
penetration occurred. She described Jones's attack: how he punched J.E.F., removed
both their pants, laid on top of her, and made "humping" motions. After the police
arrested Jones, A.R.C. returned downstairs to help J.E.F., finding her "sleeping or laid
out" on the bed wearing only her shirt, socks and bra. This testimony directly
supports an inference of penetration. See id. (stating circumstantial evidence "plainly
evinced an act of sexual intercourse"). A reasonable jury could conclude that
penetration occurred.

       Next, Jones objects to the sentencing enhancements for age-of-the-victim, as
well as repeat-sex-offender, calling this impermissible double counting. This court
reviews a district court's application of the sentencing guidelines de novo. See United
States v. Mashek, 406 F.3d 1012, 1016 (8th Cir. 2005).

        "'Double counting occurs when one part of the Guidelines is applied to increase
a defendant's punishment on account of a kind of harm that has already been . . .
accounted for by application of another part of the Guidelines.'" United States v.
Joiner, 418 F.3d 863, 870 (8th Cir. 2005) (quoting United States v. Fortney, 357 F.3d
818, 821–22 (8th Cir. 2004)). Here, Jones received enhancements based on §
2A3.1(b)(2)(B) and § 4B1.5(b)(1) of the sentencing guidelines. Section 4B1.5(b)(1)
states:

      In any case in which the defendant's instant offense of conviction is a
      covered sex crime, neither § 4B1.1 nor subsection (a) of this guideline
      applies, and the defendant engaged in a pattern of activity involving
      prohibited sexual conduct:
            (1) The offense level shall be 5 plus the offense level determined
            under Chapters Two and Three.




                                           -3-
Thus, the guidelines state that the enhancement for repeat sex offenders is applied in
addition to the enhancements found in Chapters Two and Three, in this case §
2A3.1(b)(2)(B), which applies to sexual abuse against victims between the ages of 12
and 16. These enhancements account for different kinds of harms, so there is no
impermissible double counting in this case.

       Third, Jones claims that the application of advisory sentencing guidelines to
crimes that occurred before United States v. Booker, 543 U.S. 220 (2005), violates the
Ex Post Facto Clause of the United States Constitution. However, this court has held
that the advisory guidelines do not implicate either ex post facto or due process
principles. See United States v. Kelly, No. 05-1527, 2006 WL 318673, at *2 (8th Cir.
Feb. 13, 2006); United States v. Wade, 435 F.3d 829, 832 (8th Cir. 2006).

       Finally, Jones raises pro se that he was deprived of his equal protection and
Sixth Amendment rights because the United States government removed him from the
Reservation without first notifying the tribal government so that extradition could take
place. Under the Major Crimes Act (MCA), any Indian who commits one of the
enumerated offenses "shall be subject to the same laws and penalties as all other
persons committing any of the above offenses, within the exclusive jurisdiction of the
United States." 18 U.S.C. § 1153(a); see also id. § 1162(a); United States v. Norquay,
905 F.2d 1157, 1159 n.3 (8th Cir. 1990). Jones (an Indian) committed aggravated
sexual abuse (an enumerated offense) against the person of another Indian or other
person within Indian country. Because his crimes fall within the MCA, the United
States has exclusive jurisdiction.

                                          III.

      The judgment of the district court is affirmed.
                     ______________________________



                                          -4-